DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 03/29/2022. Claims 1, 3-6, 8, 10-13, 15, and 17-23 remain pending and are under consideration.
	
Response to Amendment and Arguments
The amendment filed 03/29/2022 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1, 3-6, 8, 10-13, 15, and 17-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to independent claims 1, 8, and 15.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection of claims 1, 3-6, 8, 10-13, 15, and 17-23 under 35 U.S.C. 101 have been fully considered and are persuasive due to the amendments to independent claims 1, 8, and 15.  Therefore, the rejection has been withdrawn.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Chinese Patent Application No. 201610149877.6, filed on March 16, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings, filed 09/14/2018, are considered in compliance with 37 CFR 1.81 and are accepted.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “determining, for each particular attribute feature, a score value and a weight value of the particular attribute feature, wherein the weight value of the particular attribute feature is determined using an integrity weight value and an authenticity weight value, wherein the authenticity weight value is determined by comparing keywords in two or more attribute features based on a natural language similarity determining algorithm, wherein the integrity weight value is determined by comparing a pre-estimated consumption amount of an estimated population of the geographic location with an actual consumption amount of an actual population of the geographic location obtained from a payment server, the pre-estimated consumption amount of the estimated population having been determined prior to the actual consumption amount of the actual population obtained from the payment server”. 
The closest prior art of record, Gross (US 2016/0048934), teaches obtaining, at a terminal device (computing system 110, FIG. 1 and ¶ [0086]), a plurality of attribute features associated with a geographical location (property features, ¶ [350]-[365]), wherein the plurality of attribute features are determined based on geographical and residential information data of the geographical location that is collected from one or more remote devices (expert ratings, crowdsourced data influence a curb appeal score, It is possible, for example, that many passerbys (gamers, volunteers, agents, paid raters) find the property attractive and indicate so in a mobile rating interface, ¶ [0336]); determining, for each particular attribute feature, a score value and a weight value of the particular attribute feature [] (rating factors for each feature are multiplied by weighting factors and summed to obtain a final property score, ¶ [350] –[354]); calculating an attribute value for the geographical location that corresponds to the particular attribute feature using the score value and the weight value corresponding to the particular attribute feature (rating factors for each feature are multiplied by weighting factors and summed to obtain a final property score, ¶ [350] –[354]); and displaying [] the attribute value [] (FIG. 28B and 29D depict an example display of the resulting property score to the user; System 110 engages with users employing computing devices 112, ¶ [0087] and FIG. 1).
However, Gross does not teach nor suggest that the weight value of the particular attribute feature is determined using an integrity weight value and an authenticity weight value, wherein the authenticity weight value is determined by comparing keywords in two or more attribute features based on a natural language similarity determining algorithm, nor wherein the integrity weight value is determined by comparing a pre-estimated consumption amount of a population of the geographic location with an actual consumption amount of the population of the geographic location obtained from a payment server.
Buttler et al. (US 2006/0100957) teaches wherein the weight value of the particular attribute feature is determined using an integrity weight value and an authenticity weight value, wherein the authenticity weight value is determined by comparing keywords in two or more attribute features based on a natural language similarity determining algorithm [] (the …completeness (i.e. the integrity weight) of available client input data may be taken into account when determining the weights, ¶ [0177]; The last variable that influences confidence weighting is the Levenshtein distance 415  (i.e. the authenticity weight value) between the names of two attributes, ¶ [0076]).
However, Buttler et al. does not teach nor suggest that the integrity weight value is determined by comparing a pre-estimated consumption amount of a population of the geographic location with an actual consumption amount of the population of the geographic location obtained from a payment server.
Nguyen et al. (US 2006/0271417) teaches determining a level of business activity for each business in a particular geographic area. However, Nguyen et al. does not teach nor suggest that a comparison is made between an estimated consumption amount of a population of the geographic location with an actual consumption amount of the population of the geographic location obtained from a payment server.
Megdal et al. (US 2008/0243680) teaches comparing actual consumer spend amounts for individual consumers and the spend levels estimated for such consumers (¶ [0041]). However, Megdal et al. does not use this result as a weight value. Additionally, Megdal et al. does not consider the geographic location of the consumer.
The specific limitations “determining, for each particular attribute feature, a score value and a weight value of the particular attribute feature, wherein the weight value of the particular attribute feature is determined using an integrity weight value and an authenticity weight value, wherein the authenticity weight value is determined by comparing keywords in two or more attribute features based on a natural language similarity determining algorithm, wherein the integrity weight value is determined by comparing a pre-estimated consumption amount of an estimated population of the geographic location with an actual consumption amount of an actual population of the geographic location obtained from a payment server, the pre-estimated consumption amount of the estimated population having been determined prior to the actual consumption amount of the actual population obtained from the payment server” clearly present in independent claims 1, 8, and 15 are neither taught nor suggested by the prior art as a whole, either alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        05/10/2022

/William B Partridge/Primary Examiner, Art Unit 2183